REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
Independent claims 1, 17, 25 all comprise (or are significantly similar to), among other things, a first cloud exchange configured to provide access to cloud services of a first cloud provider, the first cloud exchange co-located with and connected to first cloud provider physical equipment; a second cloud exchange configured to provide access to cloud services of a second cloud provider that is different from the first cloud provider, the second cloud exchange co-located with and connected to second cloud provider physical equipment; one or more cloud point-of-presence (PoPs) communicatively coupled to the first and second cloud exchanges, at least one of the one or more cloud PoPs comprising a virtual access gateway for connecting a user device to the first cloud exchange and the second cloud exchange; and a non-transitory computer readable medium comprising computer program instructions executed by a processor, that, when executed: define a software-defined network ("SDN") automation engine that generates an application program interface (API), receives network specification parameters from the user device via the API, and in response to receiving the network specification parameters: allocates, from among a pool of system device resources, one or more virtual networking devices, configures the allocated one or more virtual networking devices specifically for a customized, on-demand SDN that complies with the network specification parameters, and 2 DM2\16065362 1H5674-00003 instantiates and deploys the specifically-configured one or more virtual networking devices to generate the customized, on-demand SDN, wherein the network specification parameters include at least one of a user site location, cloud PoP information, user site equipment information, user site connection information and a network topology of the one or more virtual devices, said customized, on-demand SDN including both the first cloud exchange and the second cloud exchange, and connecting the user device to the first cloud provider physical equipment and the second cloud provider physical equipment, such that the user device accesses a pre- defined combination of cloud services comprising at least one cloud service from each of the first and second cloud providers. The remaining dependent claims further limit the invention.

By agreement, Examiner essentially allowed the GUI to be removed from the scope of the previous claims that were issued previously (See Pat. 10,594,801). As the scope is now similar to a previously-allowed scope and the 103 rejection was the only remaining rejection, Examiner withdraws the 103 and allows the claims to issue.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 830-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449